        Case 1:21-cr-00036-CJN Document 15 Filed 02/09/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
       v.                                   : CASE NO. 21-CR-036 (CJN)
                                            :
GINA BISIGNANO,                             :
     Defendant.                             :


                       GOVERNMENT’S SUPPLEMENTAL FILING
                         CONCERNING APPEAL OF RELEASE
                                    ORDER

       The United States, by and through its undersigned counsel, respectfully provides additional

information to the Court in support of its Appeal of Release Order [Docket # 12]. The defendant has

made representations to law enforcement and to the media that she was a mere bystander at the January

6, 2021 riot at the U.S. Capitol, that she was disoriented throughout the incident due to tear gas

deployed by police, and that she does not remember her own actions during the riot. However, a

search of the defendant’s cell phone reveals otherwise: not only was the defendant aware of her

actions, but she also told others about what she did and encouraged them to destroy relevant evidence.

This evidence speaks to the history and characteristics of this defendant, see 18 U.S.C. § 3142(g), and

further weighs in favor of her detention.

       As explained in the United States’ Appeal of Release, on January 6, 2021, the defendant was

on the front lines of the riot at the U.S. Capitol building. While she urged others on with a large

bullhorn, rioters all around her fought with police officers and broke a window that she and other

rioters then used to enter the Capitol building. As detailed in the United States’ initial Appeal of

Release, numerous videos show the defendant standing with a bullhorn, both outside and inside of the

                                               1
             Case 1:21-cr-00036-CJN Document 15 Filed 02/09/21 Page 2 of 4




    Capitol, inciting others to violence. The defendant was not a mere bystander at the January 6th Capitol

    riot; she was an instigator, a director, and an active participant in the violence, destruction and

    obstruction at the Capitol that day.

           Despite the evidence showing the defendant’s substantial involvement in the riot—including

    several publicly available videos—the defendant has repeatedly downplayed her involvement, both to

    the media and to the FBI. In addition to asserting to critics on Yelp that “I was let in,” the defendant

    gave a multi-hour interview to The Beverly Hills Courier about her involvement in the riot that was

    published on January 14, 2021. Despite the publicly available cell phone videos showing Bisignano

    shouting through a megaphone for “gas masks” “weapons” and “strong, angry patriots to help our

    boys,” the article reported that Bisignano “characterizes her role as a passive one.” Indeed, Bisignano

    said she had been handed the megaphone by another person and directed what to say, that she did not

    remember saying the things she was recorded saying through the megaphone, that “antifa and BLM”

    had caused fights in the crowd around her, and that she entered the Capitol building because she was

    experiencing a panic attack due to tear gas around her.

           On January 19, 2021, the defendant gave a similarly mild account to the FBI. 1 The defendant

    told agents that when she got to the Capitol with a large group of people, she became stuck at the top

    of the steps in a large crowd. The crowd became chaotic and one of her arms was crushed. She

    climbed on the building’s window ledge because she was scared and disoriented from tear gas, pepper

    spray, and the pain in her arm. She again asserted that she had been handed a megaphone by another

    person and told what to say, but that she did not recall actually saying the words she was recorded

    saying. She also claimed that she went into the Capitol building only to take refuge from the tear gas


1
 This interview, which was audio recorded, took place at the time of her arrest, after she was informed of her
Miranda rights and waived them.
                                                          2
         Case 1:21-cr-00036-CJN Document 15 Filed 02/09/21 Page 3 of 4




in the air outside.

        However, these tepid accounts to the media and to the FBI are belied not only by the recordings

of the defendant during the riot, but also by messages found in the defendant’s cell afterward, in which

the defendant bragged about her actions to friends while also encouraging them to delete evidence.

        In messages to three friends over social media after the riot, Bisignano proudly confirmed that

she was involved in it. In one exchange, after being sent a video entitled, “Watch this now!

INVASION IMMINENT!!!,” Bisignano responded, “That was me[.] We invaded yesterday.” In a

different exchange, dated January 7, 2021 at 12:09 pm, Bisignano wrote, “Sh[.] Did I see you? Erase

the picture[.] I am on [a] plane I was shot at[.] And tazed[.]” When the friend responded, “Maybe,

I’m not sure[.] I was in the front the whole time[.] First to get on top the stairs and first few inside[.]

I’m sorry to hear you were tazed[.] Hope your ok,” Bisignano responded, “So was I.” And, in a third

exchange, dated January 8, 2021 at 12:27 pm, Bisignano messaged the friend, “Hello erase pictures,”

to which the friend responded that he/she did not possess any showing the area around the Capitol.

       Taken in concert with the strong evidence showing the defendant’s involvement in inciting

the rioters, this additional evidence speaks to the history and characteristics of this defendant: at the

same time that she has denied any substantive involvement in the riot and claimed to not remember

what she did, she also has bragged about her involvement to friends and asked them to delete

evidence. These wholly contrary representations of her own criminal conduct are relevant to the

Court’s consideration of the history and characteristics of this defendant. In addition, these social

media messages also indicate an attempt to obstruct the FBI’s investigation both by encouraging

others to delete evidence, and show that her own account to federal investigators was false. Taken

together this evidence speaks to the history and characteristics of this defendant, and further weighs


                                                 3
         Case 1:21-cr-00036-CJN Document 15 Filed 02/09/21 Page 4 of 4




in favor of detention.

       For the reasons given above and in the Government’s initial Appeal of Release [Docket

# 12], the defendant should remain detained pending trial. The Court should review the

Magistrate’s decision to release defendant and issue a continued stay of that release order.


                                      Respectfully submitted,

                                      MICHAEL SHERWIN
                                      UNITED STATES ATTORNEY


                                         /s/
                                      KIMBERLY L. PASCHALL
                                      Assistant United States Attorney
                                      D.C. Bar 1015665
                                      U.S. Attorney’s Office
                                      555 4th Street, N.W., Room 4116
                                      Washington, D.C. 20530
                                      202-252-2650
                                      Kimberly.Paschall@usdoj.gov




                                                4
